Citation Nr: 0918628	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-35 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, as secondary to diabetes mellitus, type II, or 
Schizophrenia. 

2.  Entitlement to service connection for hypertension, as 
secondary to diabetes mellitus, type II. 

3.  Entitlement to an initial rating in excess of 10 percent 
for slow healing sores associated with diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and January 2007 rating 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The November 2004 rating decision, in addition to granting 
service connection for slow healing sores, also denied 
service connection for a rash of the right lower extremity, 
claimed as jungle rot.  In his notice of disagreement of the 
initial evaluation of the slow healing sores, the Veteran 
indicates, through his accredited representative that he had 
not intended to pursue a claim for jungle rot.  Rather, he 
was seeking service connection for peripheral neuropathy of 
the right leg.  The statement of the case issued in October 
2005 included peripheral neuropathy, rather than the 
originally adjudicated rash issue.  A substantive appeal was 
then submitted, in which the Veteran indicated his intent to 
appeal all issues noted on the statement of the case.  
However, the Board is of the view that, because am original 
rating decision had never been issued as to the peripheral 
neuropathy issue, no appeal had been perfected by the 
submission of the Form 9 in October 2005.  Moreover, while a 
later rating action in January 2007 denied entitlement to 
service connection for peripheral neuropathy of the bilateral 
lower extremities, the Veteran did not appeal that aspect of 
the determination.  Accordingly, the only three issues in 
appellate status at present time are as set forth on the 
title page of this decision.  

In the Veteran's August 2007 DRO hearing, he raised the issue 
of service connection for jungle rot.  If the Veteran wishes 
to re-open this claim, he must submit a new claim and present 
new and material evidence as the record indicates a prior 
final denial on that issue.

The Board also notes that the Veteran requested a hearing in 
his June 2007 substantive appeal on the erectile dysfunction 
issue.  The request for a hearing was withdrawn in a letter 
dated January 2009.  Therefore, no additional action in this 
regard is required.  See 38 C.F.R. § 20.704(e) (2008).


FINDINGS OF FACT

1.  Competent evidence of a nexus between erectile 
dysfunction and active military service or any service-
connected disability is not of record. 

2.  Competent evidence of a nexus between hypertension and 
active military service or any service-connected disability 
is not of record. 

3.  The Veteran's service-connected slow healing sores are 
manifested by lesions on the Veteran's arms, nose, pectorals 
and legs; there is no evidence of immunosuppressive drugs or 
20 percent of the body affected by sores.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
the Veteran's service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2008).

2.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to or the result of 
the Veteran's service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for the service-connected slow healing sores have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7806, 7816, 
7817, 7822 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, such as cardio-vascular 
renal disease, including hypertension, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116; 38 C.F.R. §§ 3.307, 3.309(a) (2008).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

It is also noted that service connection may be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Analysis 

Erectile Dysfunction

In a Decision Review Officer hearing dated in August 2007, 
the Veteran testified that he had symptoms of diabetes 
mellitus, type II, prior to being diagnosed with erectile 
dysfunction and that his erectile dysfunction is secondary to 
his service-connected diabetes.  Moreover, in a January 2009 
statement, he also asserted that his erectile dysfunction 
might be secondary to his service-connected schizophrenia.  A 
review of the evidence shows that service connection for 
erectile dysfunction is not warranted on a direct or 
secondary basis.

The record first shows complaints and treatment referable to 
sexual dysfunction in 1998, prior to the diagnosis of 
diabetes in 2004.  There is no medical opinion of record 
attributing the Veteran's erectile dysfunction with his 
diabetes mellitus, type II.  In fact, an August 2006 VA 
examination says that it is less likely than not that the 
Veteran's erectile dysfunction is related to his diabetes 
mellitus, type II.  Because that opinion was offered 
following a review of the claims file, it is found to be 
highly probative.  Again, no medical evidence of record 
refutes the VA examiner's conclusion.  Moreover, there is no 
medical opinion that causally relates the Veteran's service-
connected schizophrenia to his erectile dysfunction.   The 
Veteran may believe a service-connected disability is the 
cause of his erectile dysfunction.  However, in this case, 
the question of etiology involves complex medical issues 
which the Veteran, as a layperson is not competent to 
address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007);

The Board has also considered whether service connection for 
erectile dysfunction is warranted on a direct basis.  
However, the Veteran's service treatment records show no 
complaints or treatment for erectile dysfunction.  The 
Veteran received no treatment for erectile dysfunction until 
1998, about 30 years after his separation from service.  
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran is 
competent to report symptoms capable of lay observation.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, he has not 
here contended to have suffered continuity of erectile 
dysfunction symptoms since separation from active service in 
1968.  

As there was no treatment in service, and the Veteran did not 
present with symptomatology until long after service, no link 
has been presented to establish a nexus between service and 
the Veteran's current disability.  

Accordingly, the preponderance of the evidence is against the 
claim of service connection for erectile dysfunction and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 

Hypertension
 
The Veteran has testified that his symptoms of diabetes 
mellitus, type II, began prior to his diagnosis of 
hypertension.  Diabetes mellitus, type II, was diagnosed in 
2004.  The Veteran was formally diagnosed in 2002 for 
hypertension, two years before the onset of his diabetes.  

There is no medical opinion on file which links the Veteran's 
hypertension and his diabetes mellitus, type II.  After a 
thorough review of the Veteran's case file, an August 2006 
examiner stated that it is less likely than not that the 
Veteran's hypertension is related to his diabetes mellitus.  
 Therefore, service connection on a secondary basis must be 
denied.

The Board has also considered service connection on a direct 
basis and finds no support for such an award.  Indeed, the 
Veteran did not exhibit hypertension while in service.  The 
presumptive regulations are not for application, as the 
Veteran did not present for treatment within a year of his 
separation from service.  Furthermore, hypertension was not 
diagnosed until 2000, over 30 years after his separation from 
service.  The Veteran contends that he had elevated blood 
pressure readings in 1997 or 1998.  Affording the Veteran the 
benefit of the doubt, his hypertension still did not manifest 
until almost 30 years after service.  Again, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Board has taken the Veteran's lay testimony into 
consideration when adjudicating his claim.  However, to the 
extent that hypertension is capable of lay observation, due 
to the complexity of the question of etiology, the Veteran is 
not competent to state he has a disability related to a 
service-connected disability.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303 (2007). 

Accordingly, the preponderance of the evidence is against the 
claim of service connection for hypertension and the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 

II.  Increased Rating

Pertinent Law and Regulations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating is an appeal from the initial 
assignment of a disability rating.  As such, the claim 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that staged ratings are appropriate 
in any increased-rating claim in which distinct time periods 
with different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).

Analysis

The Veteran asserts that he is entitled to an increased 
rating for slow healing sores.  Throughout the rating period 
on appeal, the disability has been evaluated as 10 percent 
disabling under Diagnostic Code 7806.  
In order for the Veteran to receive the next-higher 30 
percent evaluation, the evidence must demonstrate dermatitis 
or eczema involving 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, during 
the past 12 month period.   
A review of the Veteran's medical records show that an 
increased rating is not warranted, as only one percent of the 
Veteran's body is affected by the service-connected skin 
disability and he has not required systemic therapy or 
immunosuppressive drugs.  Medical records show lesions on 
different parts of the Veteran's body, including his nose, 
pectorals, arms and neck.  The Veteran was provided with 
topical medications and antibiotics.   
The most severe record of sores was documented at a March 
2006 VA examination.  At that time, the Veteran reported 
recurrent boils for 22 months and recurrent lesions of the 
nose over the past eight months. The Veteran reported that 
the lesions were painful.  The Veteran's topical medications 
were continued and he showed no systemic manifestations.   
Despite the subjective reports, however, the only objective 
finding at that time was crusting of the right nasal 
vestibule.  No other lesions were present.  
In February 2007, the Veteran received a VA examination, 
where the examiner had the opportunity to review the case 
file.  The Veteran's furunculosis was resolved and he had no 
symptoms.  The examiner noted 5-6 flat macular pigmented 
areas of one centimeter or less in diameter, which were not 
complicated.  They were smooth with normal texture, and were 
not raised or depressed.  No scarring or tenderness was 
exhibited.  The examiner stated that much less than one 
percent of the total area of the body was affected.  The 
Veteran was not receiving intensive light therapy, UVB, PUVA 
or electron beam therapy.  He added that the Veteran was 
given a course of oral clindamycin, six months prior to treat 
the boils.  
As at least 20 of the Veteran's body was not affected by his 
disability and he was not prescribed corticosteroids, the 
Veteran is not entitled to an increased rating under 
Diagnostic Code 7806 for any portion of the rating period on 
appeal.   
The Board has considered all other potentially applicable 
provisions under 38 C.F.R. Part 4 in order to determine 
whether the Veteran would warrant a higher rating under a 
different Diagnostic Code.  The Board finds that no other 
potentially applicable Diagnostic Code affords the Veteran a 
higher evaluation.  For example, , the record overall is 
negative for any opinion or evidence that the Veteran is 
disfigured or that he has scars as a result of the service-
connected sores.  Therefore, Diagnostic Codes 7800 to 7805 
are not applicable.  No other code sections are found to be 
relevant here.

The Board is aware of the Veteran's testimony that his sores 
cause great embarrassment to him, as he shows up for work 
with swollen body parts.  The evidence does not reflect that 
the Veteran's sores caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In addition, 
the Veteran reported on another occasion that he does not 
work due to his chest pain.  Therefore, an assignment for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2008) is not warranted.

In summary, and for the reasons and bases set forth above, 
the Board concludes that the Veteran is appropriately rated 
at 10 percent, and the application of a staged rating is not 
warranted.  

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide additional notice providing information 
on the specific criteria needed to merit a higher rating 
under the relevant diagnostic code.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in March 2006, notifying the 
Veteran of what information must be submitted to substantiate 
a claim for an increased rating and for service connection on 
a direct and secondary basis.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of March 2006 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  He was told to submit any 
medical records or evidence in his possession that pertained 
to the claims.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the Veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in a March 2006 letter.

The Veteran was provided with the rating criteria and current 
diagnostic codes for his service-connected disability in 
compliance with Vazquez-Flores in May 2008.  Notwithstanding 
the belated Vazquez notice, the Veteran has not been 
prejudiced.  He has had ample opportunity to meaningfully 
participate in the processing of his claim, which was 
readjudicated by the RO in May 2008.  In addition, in May 
2008  the Veteran indicated that he had no additional 
evidence to submit. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, private treatment records and VA treatment 
records.  VA also provided the Veteran with several VA 
examinations in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for erectile dysfunction, 
as secondary to diabetes mellitus, type II, or Schizophrenia, 
is denied. 

Entitlement to service connection for hypertension, as 
secondary to diabetes mellitus, type II, is denied. 

Entitlement to an initial rating in excess of 10 percent for 
slow healing sores associated with diabetes mellitus, type 
II, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


